Case 1:18-cv-00427-JJM-LDA Document 40 Filed 07/15/19 Page 1 of 2 PageID #: 689




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF RHODE ISLAND

CITIBANK, N.A AS TRUSTEE FOR AMERICAN HOME
MORTGAGE ASSETS
TRUST 2006-3, MORTGAGE BACKED PASS-THROUGH
CERTIFICATES SERIES 2006-3

             VS                        C.A. NO:1:18-cv-427-JJM

KATHERINE L. CAITO
INTERNAL REVENUE SERVICE

      MOTION TO STRIKE AFFIDAVIT OF SONY PRUDENT AND
      EXHIBIT A

       MOTION TO STRIKE AFFIDAVIT OF SONY PRUDENT

      Defendant, by her attorney, moves that this Court strike the Affidavit of

Sony Prudent, pursuant to FRCP 56(c)(4) as not admissible and not made on

personal knowledge and due to the fact that the affiant is not competent to testify

on the matters stated. In support of this Motion, the Defendant attaches the

affidavit of the Defendant and the attached Memorandum of Law and the

Mortgage Modification Agreement recorded in the Land Evidence Records of the

Town of Westerly.

                                                    KATHERINE CAITO

July 15, 2019                                       By her Attorney

                                                    /s/ John B. Ennis
                                                    JOHN B. ENNIS, ESQ. #2135
                                          1
Case 1:18-cv-00427-JJM-LDA Document 40 Filed 07/15/19 Page 2 of 2 PageID #: 690




                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  jbelaw75@gmail.com




                          CERTIFICATION OF SERVICE

     I hereby certify that I emailed a copy of this Motion to Strike to Samuel
Bodurtha and Ethan Tieger on July 15, 2019.

/s/ John B. Ennis, Esq.




                                        2
